Case: 1:19-cv-00938 Document #: 1 Filed: 02/14/19 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

OSAMA MUFTI and MOHAMMED MUFTI, No. 1:19-cv-938
Plaintiffs,
JURY TRIAL DEMANDED

Vv.

FIGUS TRUCKING, INC. and KANIA
EXPRESS, INC..

Defendants.

1. This is an action for unpaid minimum wages brought pursuant to the federal Fair
Labor Standards Act, 29 U.S.C. 201 et seg. and for unpaid final wages brought
pursuant to the Illinois Wage Payment and Collection Act, 820 ILCS 1153/5.

Jurisdiction and Venue

Ne
’

This Court has jurisdiction because plaintiffs have asserted a claim arising under
federal law pursuant to the federal Fair Labor Standards Act, 29 U.S.C. section
201 ef seg. (“FLSA”). Accordingly, this Court has jurisdiction over the subject
matter of this action under 29 U.S.C. section 216(b) and 28 U.S.C. section 1331.
The Court has supplemental jurisdiction over plaintiffs’ state law claims pursuant
to 28 U.S.C. section 1367.

3. Venue is proper in this District because the unlawful employment practices

described herein were committed in the Northern District of Illinois and all parties
Case: 1:19-cv-00938 Document #: 1 Filed: 02/14/19 Page 2 of 5 PagelD #:2

are residents of the Northern District of Illinois. Venue in the Northern District of
Illinois is proper pursuant to 28 U.S.C. section 1391(b).
Parties

. Plaintiff Osama Mufti is an Illinois resident who resides in the Northern District
of Illinois and was employed by defendants Figus Trucking, Inc. and Kania
Express, Inc. as a truck driver from approximately January, 2018 to
approximately August, 2018.

. Plaintiff Mohammed Mufti is an Illinois resident who resides in the Northern
District of Illinois and was employed by defendants Figus Trucking, Inc. and
Kania Express, Inc. as a truck driver from approximately November, 2017 to
approximately September, 2018.

. Defendant Figus Trucking, Inc. is an Illinois corporation with headquarters and
facilitics in the Northern District of Illinois.

. Defendant Kania Express, Inc. is an Illinois corporation with headquarters in the
Norther District of Illinois. On information and belief, Kania Express, Inc.
operates as an agent of Figus Trucking, Inc.

Facts

. Plaintiffs Osama Mufti and Mohammed Mufti were employees of defendants
Figus Trucking, Inc. and Kania Express, Inc. Defendants owned the trucks that
plaintiffs were assigned to drive, dictated the time and location that plaintiffs were
to pick up loads, and dictated the locations that plaintiffs were to deliver loads.

. Plaintiffs were individual employees of defendants engaged in interstate

commerce as required by 29 U.S.C. section 206.
Case: 1:19-cv-00938 Document #: 1 Filed: 02/14/19 Page 3 of 5 PagelD #:3

10. At all times relevant hereto, defendants were each an employer or joint employer
of plaintiffs within the meaning of Section 3(d) of the FLSA, 29 U.S.C. section
203(d). Each of the defendants has been an enterprise engaged in interstate
commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. section
203(s\(1).

11. Defendants failed to pay plaintiff Osama Mufti for his final week of work, pay
due equal to approximately $1,400.00. By failing to pay for that work, defendants
failed to pay plaintiff the minimum wage required by the Fair Labor Standards
Act and violated the provisions of the Wage Payment and Collection Act.

12. In addition, when plaintiff Osama Mufti ended his employment with defendants,
they failed to pay him for approximately $3,000.00 deducted from his wages as an
escrow amount. By failing to pay plaintiff this money defendants failed to pay
plaintiff the minimum wage required by the Fair Labor Standards Act and
violated the provisions of the Illinois Wage Payment and Collection Act.

13. When plaintiff Mohammed Mufti ended his employment with defendants,
defendants failed to pay him approximately $4.300.00 deducted from his wages as
an escrow amount. By failing to pay plaintiff this moncy defendants failed to pay
plaintiff the minimum wage required by the Fair Labor Standards Act and
violated the provisions of the Illinois Wage Payment and Collection Act.

14. At all times relevant hereto, the Illinois Wage Payment and Collection Act, 820
ILCS 115/14, has provided that an employer that fails to pay final wages to an

employee shall owe, in addition to those wages, an amount equal to two percent
Case: 1:19-cv-00938 Document #: 1 Filed: 02/14/19 Page 4 of 5 PagelD #:4

(2%) of those wages for every month they are unpaid.
Count | — Violation of the FLSA

15. Plaintiffs re-allege and incorporate paragraphs 1-13 above as paragraphs 1-13 of
this Count I.

16. By failing to pay plaintiffs the minimum wage required by the FLSA, defendants
violated the provisions of the FLSA, 29 U.S.C. section 206{a).

17. Defendants’ failure to pay plaintiffs the minimum wage was a willful violation of
the FLSA.

Count II — Violation of the Illinois Wage Payment and Collection Act

18. Plaintiffs re-allege and incorporate by reference paragraphs 1-16 as paragraphs |-
16 of this Count IL.

19. By failing to pay the final wages due to plaintiffs, defendants have violated and
are violating the provisions of the Illinois Wage Payment and Collection Act, 820
ILCS 115/5.

WHEREFORE, plaintiffs Osama Mufti and Mohammed Mufti pray for
judgment against defendants Figus Trucking, Inc. and Kania Express, Inc. for
damages consisting of:

a. Unpaid minimum wages required by the FLSA;

b. An equal amount owed as liquidated damages:

c. Unpaid final wages in an amount of approximately $4,400.00 for
plaintiff Osama Mufti and approximately $4,300.00 for plaintiff Mohammed
Mufti;

d. Two percent (2%) of those unpaid final wages for each month that they
Case: 1:19-cv-00938 Document #: 1 Filed: 02/14/19 Page 5 of 5 PagelD #:5

have gone unpaid;
e. Pre-judgment and post-judgment interest;
f. Reasonable attorney’s fees and costs;
g. Such other relief as the Court shall find just.

Plaintiffs demand a trial by jury.

By: /s/ Paul Strauss
Attorney for plaintiffs Osama Mufti and Mohammed Mufti

Paul Strauss

5525 S. Woodlawn Ave.
Chicago, IL 60637
(773) 551-5350

pstr1 968@gmail.com

 
